Case 3:20-cv-00098-REP Document 259 Filed 05/27/20 Page 1 of 4 PageID# 5205




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION



 STEVES AND SONS,INC.,

                        Plaintiff,
                                                            Civil Action No. 3;20-cv-000098
 V.



 JELD-WEN,INC.,

                        Defendant.



                                             ORDER


        Upon the agreement reached between the parties and in light of the discussion during the

May 20, 2020 telephonic hearing, and for good cause shown, it is hereby ORDERED that the

following shall occur by the dates specified below:

        1.     All discovery, except as set forth below regarding experts, shall be completed by

June 12. 2020:'

        2.     For expert disclosures and depositions:

               a.      With respect to expert opinions pertaining to Steves' claimed damages:

                       i.      Steves' opening expert disclosures shall be provided by June 14:

                       ii.     JELD-WEN's responsive expert disclosures shall be provided by

                               June 26:


                       iii.    Steves' reply expert disclosures shall be provided by Julv 5:

               b.      With respect to expert opinions pertaining to antitrust issues:

                       i.      Steves' opening expert disclosures shall be provided by June 16:



'The parties agree that the deadline to serve written discovery requests was April 15, 2020.
                                                 1
Case 3:20-cv-00098-REP Document 259 Filed 05/27/20 Page 2 of 4 PageID# 5206
Case 3:20-cv-00098-REP Document 259 Filed 05/27/20 Page 3 of 4 PageID# 5207
Case 3:20-cv-00098-REP Document 259 Filed 05/27/20 Page 4 of 4 PageID# 5208
